200 S.W.3d 554 (2006)
William O'CONNER, Plaintiff/Appellant, and
David Zumwalt, Plaintiff,
v.
SERVICE UNITED STATES CORPORATION, Defendant/Respondent,
Heritage Property Investment Trust, Inc., and Bradley Real Estate, Defendants.
No. ED 86853.
Missouri Court of Appeals, Eastern District, Division Three.
August 1, 2006.
Christopher W. Dysart, The Dysart Law Firm, St. Louis, MO, for appellant.
Gary P. Paul, Aaron I. Mandel, Brinker & Doyen, L.L.P., Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Plaintiff appeals from a judgment dismissing his petition with prejudice for lack of subject matter jurisdiction. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). No jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).